Judgment reversed and a new trial ordered, with costs to the appellants to abide the event, upon the ground that the court erred in charging the jury that the alleged violations of traffic regulations and the Code of Ordinances were “acts of negligence or negligent acts.” (Knupfle v. Knickerbocker Ice Co., 84 N. Y. 488; McCarragher v. Proal, 114 App. Div. 470; Dodican v. Smith, 221 id. 383; Donnelly v. City of Rochester, 166 N. Y. 315; Hyland v. Cobb, 252 id. 325.) Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.